Citation Nr: 1243171	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-23 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.  Service in Vietnam and award of the Purple Heart Medal, Air Medal and Army Commendation Medal are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, hepatitis C and hypertension.  The Veteran disagreed and perfected an appeal.  

In April 2011, the Veteran and his representative presented testimony at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.

The Board remanded the Veteran's claims in a November 2011 decision.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was service connected for bilateral hearing loss in an October 2012 rating decision.

2.  A December 2011 VA audiological examiner opined that it was at least as likely as not that the Veteran's current tinnitus was a symptom of the service-connected hearing loss.

CONCLUSION OF LAW

Entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his tinnitus was incurred during service.  He has been service-connected for hearing loss and a VA examiner has opined that it is at least as likely as not that the Veteran's tinnitus is related to the service-connected hearing loss.  The Veteran seeks service connection for tinnitus.  The Board will briefly address preliminary matters and then render a decision.

The Board remanded the Veteran's claim in a November 2011 decision.  Compliance with remand instructions is neither optional nor discretionary and the Board errs as a matter of law when it fails to ensure substantial compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  In this case, the Board remanded the Veteran's claim for, in part, provision of an audiological examination that included an opinion regarding etiology of any hearing loss and tinnitus manifested by the Veteran.  As noted below, the December 2011 examiner provided the requested opinion regarding tinnitus.  The Board finds that substantial compliance is shown.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  

The Veteran received notice in a July 2008 letter from the RO of the evidence necessary to substantiate a claim for service connection, the steps VA would take to assist him in developing the claim and how VA determined a disability rating and an effective date.  The RO obtained the Veteran's service treatment records, VA treatment records and private treatment records in addition to providing the Veteran with examinations pertaining to his tinnitus claim in September 2008 and December 2011.  The Board observes that the Veteran does not demonstrate or complain that he has been prejudiced with regard to the content or timing of notice provided.  Shinseki v. Sanders, 556 U.S. 396 (2009); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As noted the Veteran testified at a hearing in April 2011 at the RO.  The Veteran has not contended that 38 C.F.R. § 3.103(c)(2) was not satisfied or that he was prejudiced by the hearing in any way.  Bryant v. Shinseki, 23 Vet. App 488 (2010).  The ALJ informed him of the claims on appeal and described the kind of evidence that would be necessary to satisfy establishing the claims.  See hearing transcript at pages 2, 3 and 12.

The Board finds that VA has complied with the notice and assistance requirements.  The Board will now address the issue on appeal.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2012).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran was diagnosed with tinnitus by a December 2011 VA examiner and he was service-connected for bilateral hearing loss in an October 2012 rating decision.  In addition, the December 2011 VA examiner opined that the Veteran's tinnitus "is at least as likely as not a symptom associated with hearing loss."  Thus, the Veteran meets the requirements for secondary service connection and the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for hepatitis C contending at the April 2011 hearing that he was exposed to blood and other bodily fluids when he was wounded in combat and transported in a helicopter that had blood on the floor; when he cleaned blood from the floor of helicopters to which he was assigned; and, when he helped to retrieve bodies and body parts of soldiers who were killed in combat.  See April 2011 hearing transcript at pages 14-16.  The record includes an April 2008 assessment of a VA registered nurse who indicated that the Veteran had positive risk factors for hepatitis C, including exposure to blood, nasal cocaine use and intemperate alcohol use.  A May 1, 2008 VA treatment record states that the Veteran's laboratory reports "show exposure to hepatitis C," but a May 12, 2008 entry states that the Veteran "does not have HCV [hepatitis C virus] at this time."  Finally, the record includes a May 2011 statement from Dr. G.M., a private physician, who stated that the Veteran's exposure to blood during service was the most likely cause of his hepatitis C.

The Board remanded the claim for a new examination that addressed whether it was at least as likely as not that the Veteran's hepatitis C was related to his active duty service.  The Veteran was seen in December 2012 and the examiner determined that the Veteran's hepatitis C was not related to his active duty service.  The examiner specifically noted that "while exposure to hepatitis C infected body fluids through mucocutaneous and nonintact skin can be the route of exposure, the Veteran's service medical record is silent for either of these exposure routes."  

The examiner failed to note that the Veteran specifically testified that he was wounded when he was exposed to body fluids during service; the record includes statements that show he was involved in a helicopter crash and had to be rescued.  See BVA hearing transcript, p. 15.  The Veteran received a Purple Heart Medal.  Moreover, his statement as a combat veteran, is credible and consistent with the circumstances of his service, and therefore entitled to probative weight.  In this case, the Board's remand directed the examiner to assume that the Veteran was exposed to body fluids during service.  Thus, the examiner's opinion is based on inaccurate facts and is, therefore, inadequate for rating purposes.  West v. Brown, 7 Vet. App. 70, 77-78 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The question at issue is whether it is at least as likely as not that the Veteran's hepatitis C is related to the Veteran's exposure of body fluids during a period when he was wounded and had "non-intact" skin.  The Board observes that the VA examiner's rationale was that although exposure to body fluids with intact skin was possible, it did not rise to more likely than not that such exposure would cause hepatitis C.  The Board remands the claim for an examiner to provide an opinion whether such exposure with non-intact skin rises to a level of at least as likely as not.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's VA claims folder to the examiner who authored the December 2012 hepatitis C examination report, or if the examiner is not available, to another appropriate examiner.  The examiner should review the claims folder and presume, for the purpose of the medical opinion, that the Veteran was exposed to body fluids during service when his skin was not intact.  The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed hepatitis C is related to his active duty service.  A complete explanation for the opinion should be provided.

2.  Ensure the development described above is completed and complete any other necessary development, then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


